DETAILED ACTION
This office action is in response to the amendment received on April 5, 2022. Claims 1-8 remain pending int eh application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a finger hole configured to receive a finger of a user in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed April 5, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made and discussed in further detail below. In addition, Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbst et al. (2007/0221016).

In reference to claim 1, Herbst et al. disclose pliers, comprising: a first body (20) comprising: an upper handle (12), a lower jaw (24) coupled to the upper handle (Figure 1), and a first pivot body (104) located between the upper handle and the lower jaw (Figure 2), a second body (18) comprising: a lower handle (14), an upper jaw (22) coupled to the lower handle (Figure 1) and a second pivot body (94) located between the lower handle and the upper jaw (Figures 1, 2, 10 and 14) and a pivot (16) formed between the first pivot body and the second pivot body (Figures 1 and 2), wherein the upper jaw pivots relative to the lower jaw about a pivot axis (A) of the pivot (Figure 2 and paragraph 129), wherein an inner surface of the first pivot body and an inner surface of the second pivot body define a hole (see figures below) configured/capable of receiving a finger of a user because it has met all of the structural limitations of the claim (i.e. being a hole formed in an inner surface of a pivot body that is located between a handle and a jaw), wherein the pivot axis is at least partially surrounded by the inner surfaces of the first and second pivot bodies (Figure 2) such that the pivot axis is located in the finger hole (Figures 1, 2, 10, 14 and 31-34). 


[AltContent: textbox (Hole capable of receiving a finger)][AltContent: arrow] 
    PNG
    media_image1.png
    477
    542
    media_image1.png
    Greyscale

[AltContent: textbox (One side of the hole which is capable of receiving a finger)][AltContent: textbox (Opposite side of the hole which is capable of receiving a finger)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    322
    286
    media_image2.png
    Greyscale
                    
    PNG
    media_image3.png
    247
    334
    media_image3.png
    Greyscale



In reference to claim 2, Herbst et al. show that the inner surface of first pivot body (104) is a curved surface (see figures below) and the inner surface of second pivot body (94) is a curved surface (see figures below), and when the upper and lower jaws are in a closed position (Figures 3 and 4), the inner surfaces of the first and second pivot bodies define a circle (see circular curved inner surfaces in the figures below) that defines the outer perimeter of the finger hole  (see figures below). 

[AltContent: textbox (Curved surface)][AltContent: textbox (Curved surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    322
    286
    media_image2.png
    Greyscale
                    
    PNG
    media_image3.png
    247
    334
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (2007/0221016) in view of Steele et al. (2011/0167642).

In reference to claim 3, Herbst et al. disclose the claimed invention as previously mentioned above, but lack, locking mechanism that locks the upper handle relative to the lower handle such that the upper jaw is locked adjacent to the lower jaw in a locked position. However, Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with a locking mechanism (52/54) that locks an upper handle (22) relative to a lower handle (28) such that the upper jaw is locked adjacent to the lower jaw in a locked position (Figure 1 and Paragraph 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herbst et al., with the known technique of providing the locking mechanism that locks the upper handle relative to the lower handle, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains the pliers in a closed position thereby more easily storing the tool when not needed. 
In reference to claim 4, Herbst et al. disclose the claimed invention as previously mentioned above, but lack, a spring that biases the upper handle away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw. However, Steele et al. also teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with a spring (76) that biases the upper handle away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw (Paragraph 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herbst et al., with the known technique of providing the spring that biases the upper handle away from the lower handle such that the upper jaw pivots to an open position relative to the lower jaw, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains the pliers in an open position thereby aiding one-handed use of the pliers. 

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (2007/0221016) in view of Steele et al. (2011/0167642) and Montague et al. (6625832). 

In reference to claim 5, Herbst et al. disclose the claimed invention as previously mentioned above, but lack providing, wire strippers on the upper jaw and the lower jaw, wherein the wire strippers have apertures configured to strip different gauges of wire and forming the wire strippers from carbide steel. However, Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with wire strippers (44) on the upper jaw (26) and the lower jaw (20, Figure 1), wherein the wire strippers have apertures configured to strip different gauges of wire (Paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Herbst et al., with the known technique of providing the wire strippers on the upper jaw and the lower jaw, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively strips insulation from a wire without substantial penetration of the underlying wire core. In addition, Montague et al. teach that it is old and well known in the art at the time the invention was made to form a wire strippers (46 and 48, Figure 1) from tungsten carbide which is commonly known as carbide steel (Column 5, Lines 49-50 and Column 6, Lines 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the wire strippers, of Herbst et al., with the known technique of forming wire strippers from tungsten carbide (which is commonly known as carbide steel), as taught by Montague et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased wear resistance thereby extending the useful life of the device. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (2007/0221016) in view of Lauzon et al. (2008/0307932) and Steele et al. (2011/0167642). 
	
In reference to claim 6, Herbst et al. disclose the claimed invention as previously mentioned above and further show that the upper and lower jaws are needle-nose
gripping tips (at tip portions of the 70 and 90 respectively, Figure 2) and disclose that the upper and lower jaws are formed from tungsten carbide which is commonly known as carbide steel (Paragraph 125), but lack, forming the upper and lower jaws from diamond grit and assuming arguendo specifically lack forming, the upper and lower jaws as needle-nose gripping tips. However, Lauzon et al. teach that it is old and well known in the art at the time the invention was made to form jaws (left 380 and right 380, Figure 5a) from any material (Paragraph 87) including tungsten carbide which is commonly known as carbide steel (Paragraph 87) and with a coating including diamond (Paragraph 77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the jaws, of Herbst et al., with the known technique of forming jaws with a diamond coating, as taught by Lauzon et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having corrosion resistant jaws and which also have increased friction or gripping surfaces thereby allowing the device to more effectively “bite” into the workpiece thus preventing slippage from occurring during normal operation. In addition, as discussed above assuming arguendo that Herbst et al. lack specifically disclosing that the upper and lower jaws are needle-nose gripping tips, than Steele et al. is used for such a teaching. Steele et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (at 10 or 110) with upper (26) and lower (20) jaws as needle-nose gripping tips (Paragraph 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the upper and lower jaws, of Herbst et al., with the known technique of providing the upper and lower jaws with needle-nose gripping tips, as taught by Steele et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows a user to more effectively and easily reach into hard to reach areas thereby more effectively and easily tightening or loosening various workpieces during normal operation.  

In reference to claim 7, Steele et al. disclose that the needle-nose gripping tips (38) form a taper (see Figure 1) from the finger hole pivot (see hole in figure above, as taught by Herbst et al.) such that a thickness of the finger hole pivot measured along the pivot axis is greater than a thickness of the needle-nose gripping tips, because the tips (at 38), of Steele et al. have a smaller thickness than pivot portion (30, see Figures 1 or 3). 

In reference to claim 8, Lauzon et al. disclose that it is known to provide various components of a wrench from any material (see paragraph 87) including upper (left 310) and lower (right 310) handles (Figure 5a) and upper (left 380) and lower jaws (right 380, Figure 5) comprise the carbide steel material (Paragraph 87) and wherein the needle-nose gripping tips comprise the diamond grit (i.e. a diamond coated, see Paragraph 77). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723